
	
		I
		111th CONGRESS
		2d Session
		H. R. 4539
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2010
			Mr. Crowley (for
			 himself, Ms. Bean, and
			 Mr. Tiberi) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  treatment of foreign investments in United States real property, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Real Estate Revitalization Act of
			 2010.
		2.Treatment of
			 foreign investments in United States real property
			(a)Interest in
			 domestic corporation not a United States real property interestSubsection (c) of section 897 of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					(c)United States
				real property interestFor
				purposes of this section—
						(1)In
				generalThe term United States real property
				interest means an interest in real property (including an interest in a
				mine, well, or other natural deposit) located in the United States or the
				Virgin Islands.
						(2)Other special
				rules
							(A)Interest in real
				propertyThe term
				interest in real property includes fee ownership and co-ownership
				of land or improvements thereon, leaseholds of land or improvements thereon,
				options to acquire land or improvements thereon, and options to acquire
				leaseholds of land or improvements thereon.
							(B)Real property
				includes associated personal propertyThe term real property
				includes movable walls, furnishings, and other personal property associated
				with the use of the real
				property.
							.
			(b)Rules for
			 certain investment entitiesSection 897(h) of such Code is
			 amended to read as follows:
				
					(h)Special rules
				for certain investment entitiesFor purposes of this section—
						(1)Look-through of
				distributionsAny
				distribution by a qualified investment entity to a nonresident alien individual
				or a foreign corporation shall, to the extent attributable to gain from sales
				or exchanges by the qualified investment entity (including as a result of sales
				or exchanges by a lower-tier qualified investment entity) of United States real
				property interests, be included in such foreign person’s gross income as an
				ordinary dividend from the qualified investment entity.
						(2)Liquidating
				distributionsIn the event of
				a liquidating distribution, the lesser of—
							(A)gain recognized
				under section 331, or
							(B)the amount that
				would be treated as an ordinary dividend pursuant to paragraph (1),
							shall be
				treated as an ordinary dividend.(3)PartnershipsFor purposes of this paragraph, a qualified
				investment entity shall be deemed to own its proportionate share of each of the
				assets of any partnership (as defined in section 7701(a)(2)) in which the
				qualified investment entity has an interest as a partner.
						(4)Qualified
				investment entityThe term
				qualified investment entity means any real estate investment trust
				and any regulated investment
				company.
						.
			(c)Repeal of the
			 election by a foreign corporation To be treated as a domestic
			 corporationSection 897 of
			 such Code is amended by striking subsection (i).
			(d)Conforming
			 amendments
				(1)Section
			 852(b)(3)(E) of such Code is amended by striking to which section 897
			 does not apply by reason of the second sentence of section 897(h)(1)
			 and inserting described in section 897(h)(1).
				(2)Section
			 857(b)(3)(F) of such Code is amended by striking In the case of a
			 shareholder of a real estate investment trust to whom section 897 does not
			 apply by reason of the second sentence of section 897(h)(1) and
			 inserting In the case of a distribution described in section 897(h)(1)
			 to a shareholder of a real estate investment trust.
				(3)Section
			 871(k)(2)(E) of such Code is amended by striking to which section 897
			 does not apply by reason of the second sentence of section 897(h)(1)
			 and inserting described in section 897(h)(1).
				(4)Section 884(d)(2)
			 of such Code is amended by striking subparagraph (C) and redesignating
			 subparagraphs (D) and (E) as subparagraphs (C) and (D), respectively.
				(5)(A)Section 1445(b) of such Code is amended by
			 striking paragraphs (3), (6), and (8) and by redesignating paragraphs (4), (5),
			 (7), and (9) as paragraphs (3), (4), (5), and (6), respectively.
					(B)Section 1445(d)(1)(A) of such Code is
			 amended by striking or a domestic corporation furnishes the transferee
			 an affidavit described in paragraph (3) of subsection (b).
					(C)Section 1445(e) of such Code is
			 amended by striking paragraphs (3) and (6) and by redesignating paragraphs (4),
			 (5), and (7) as paragraphs (3), (4), and (5), respectively.
					(6)Paragraphs (1) and (2) of section 6039C(d)
			 of such Code are amended to read as follows:
					
						(1)to the United
				States, in the case of any interest in real property located in the United
				States, and
						(2)to the Virgin
				Islands, in the case of any interest in real property located in the Virgin
				Islands.
						.
				(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
